** DUAL OFFICE HOLDING — SCHOOL BOARD — STATE EMPLOYMENT ** QUESTION: IS THE SUPERINTENDENT OF A STATE INSTITUTION FOR THE DEAF, BLIND OR ORPHANS IN OKLAHOMA ELIGIBLE TO SERVE ON THE SCHOOL BOARD OF THE DISTRICT IN WHICH THE SAID INSTITUTION IS LOCATED? THE SUPERINTENDENT MAY SERVE ON THE SCHOOL BOARD.  THE SUPERINTENDENT OF THE INSTITUTE FOR THE DEAF, BLIND AND ORPHANS OF THE COLORED RACE IS NOT AN "OFFICE" UNDER 51 O.S. 6 [51-6] (DUAL OFFICE HOLDING STATUTE) CITE: 10 O.S. 201 [10-201], 10 O.S. 202 [10-202], 10 O.S. 203 [10-203], 51 O.S. 6 [51-6] (J. H. JOHNSON)